EXHIBIT 10


CREDIT AGREEMENT

dated as of

January 28, 2005

among


NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.

The Lenders Party Hereto

and


JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

_________________


J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                       TABLE OF CONTENTS      
PAGE  ARTICLE I   1     Section 1.01 Defined Terms 1     Section 1.02
Classification of Loans and Borrowings 18     Section 1.03 Terms Generally 19 
   Section 1.04 Accounting Terms; GAAP 19  ARTICLE II The Credits 19     Section
2.01 Commitments 19     Section 2.02 Loans and Borrowings 19     Section 2.03
Requests for Revolving Borrowings 20     Section 2.04 Increase in Commitments 1 
   Section 2.05 Swingline Loans 23     Section 2.06 Letters of Credit 24 
   Section 2.07 Funding of Borrowings 28     Section 2.08 Interest Elections 28 
   Section 2.09 Termination and Reduction of Commitments 30     Section 2.10
Repayment of Loans; Evidence of Debt 30     Section 2.11 Prepayment of Loans 31 
   Section 2.12 Fees 32     Section 2.13 Interest 33     Section 2.14 Alternate
Rate of Interest 33     Section 2.15 Increased Costs 34     Section 2.16 Break
Funding Payments 35     Section 2.17 Taxes 36     Section 2.18 Payments
Generally; Pro Rata Treatment; Sharing of Set-offs 37     Section 2.19
Mitigation Obligations; Replacement of Lenders 39 

ARTICLE III Representations and Warranties 40     Section 3.01 Organization;
Powers 40     Section 3.02 Authorization; Enforceability 40     Section 3.03
Governmental Approvals; No Conflicts 40     Section 3.04 Financial Condition; No
Material Adverse Change 40     Section 3.05 Properties; Permits and Licenses 41 
   Section 3.06 Litigation and Environmental Matters 41     Section 3.07
Compliance with Laws and Agreements 42     Section 3.08 Investment and Holding
Company Status 42     Section 3.09 Taxes 42     Section 3.10 ERISA 42 
   Section 3.11 Federal Reserve Regulations 42     Section 3.12 Subsidiaries 43 
   Section 3.13 Security Documents 43     Section 3.14 Labor Disputes and Acts
of God 43     Section 3.15 Material Sponsor Contracts 43     Section 3.16
Disclosure 43     Section 3.17 Unencumbered Subsidiaries 44     Section 3.18
Prior Indebtedness 44  ARTICLE IV Conditions 44     Section 4.01 Closing Date
44     Section 4.02 Effective Date 46     Section 4.03 Each Credit Event 46 
ARTICLE V Affirmative Covenants 47     Section 5.01 Financial Statements;
Ratings Change and Other Information 47     Section 5.02 Notices of Material
Events 48     Section 5.03 Existence; Conduct of Business 49     Section 5.04
Payment of Obligations 49     Section 5.05 Maintenance of Properties; Insurance
50     Section 5.06 Books and Records; Inspection Rights 50     Section 5.07
Compliance with Laws 50     Section 5.08 Use of Proceeds and Letters of Credit
50     Section 5.09 Subsidiaries 50     Section 5.10 Additional Guarantors 51 
   Section 5.11 Landlord Waivers 51  ARTICLE VI Negative Covenants 51 
   Section 6.01 Indebtedness 51     Section 6.02 Liens 52     Section 6.03
Fundamental Changes 52     Section 6.04 Investments, Loans, Advances, Guarantees
and Acquisitions 53     Section 6.05 Swap Agreements 54     Section 6.06
Restricted Payments 55     Section 6.07 Transactions with Affiliates 55 
   Section 6.08 Restrictive Agreements 55     Section 6.09 Sale and Leaseback
55     Section 6.10 Federal Reserve Regulations 56     Section 6.11 Accounting
Policies and Procedures 56     Section 6.12 Financial Covenants 56     Section
6.13 Enforceable Receivables 56  ARTICLE VII Events of Default 57  ARTICLE VIII
The Administrative Agent 59  ARTICLE IX Miscellaneous 61     Section 9.01
Notices 61     Section 9.02 Waivers; Amendments 62     Section 9.03 Expenses;
Indemnity; Damage Waiver 63     Section 9.04 Successors and Assigns 65 
   Section 9.05 Survival 67     Section 9.06 Counterparts; Integration;
Effectiveness 68     Section 9.07 Severability 68     Section 9.08 Right of
Setoff 68     Section 9.09 Governing Law; Jurisdiction; Consent to Service of
Process 69     Section 9.10 WAIVER OF JURY TRIAL 69     Section 9.11 Headings
70     Section 9.12 Confidentiality 70     Section 9.13 Interest Rate Limitation
70     Section 9.14 USA PATRIOT Act 71 

--------------------------------------------------------------------------------

SCHEDULES

Schedule 2.01 Commitments Schedule 3.06 Disclosed Matters Schedule 3.12
Subsidiaries Schedule 3.15 Material Sponsor Contracts Schedule 6.01 Existing
Indebtedness Schedule 6.02 Existing Liens Schedule 6.04 Existing Investments
Schedule 6.07 Transactions with Affiliates Schedule 6.08 Existing Restrictions

EXHIBITS

Exhibit A Form of Assignment and Assumption Exhibit B Form of Opinion of
Borrower’s Counsel Exhibit C Form of Corporate Guaranty Exhibit D Form of Pledge
Agreement Exhibit E Form of Security Agreement Exhibit F Form of Trademark
Security Agreement

--------------------------------------------------------------------------------

          CREDIT AGREEMENT (this “Agreement”), dated as of January 28, 2005,
among NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC., the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.


          The parties hereto agree as follows:



  ARTICLE I
DEFINITIONS

          Section 1.01.  Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.


          “Acquisition Consideration” means, with respect to any Permitted
Acquisition, collectively, without duplication, (a) all cash paid by the
Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition, including transaction costs, fees and other expenses incurred by
the Borrower or such Subsidiary in connection with such Permitted Acquisition,
(b) all Indebtedness created, and all Indebtedness assumed, by the Borrower or
any of its Subsidiaries in connection with such Permitted Acquisition,
including, without limitation, the maximum amount of any purchase price to be
paid pursuant to any “earn-out” provision contained in the applicable purchase
agreements related to such Permitted Acquisition, and (c) the deferred portion
of the purchase price or any other costs paid by the Borrower or any of its
Subsidiaries in connection with such Permitted Acquisition, including, but not
limited to, consulting agreements and non-compete agreements.


          “Additional Guarantor” shall have the meaning assigned to such term in
Section 5.10.


          “Additional Lender”means any financial institution which becomes a
Lender pursuant to Section 2.04.


          “Adjusted Acquisition Consideration” means, with respect to any
Permitted Acquisition, collectively, without duplication, (a) all cash paid by
the Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition, including transaction costs, fees and other expenses incurred by
the Borrower or such Subsidiary in connection with such Permitted Acquisition,
(b) all Indebtedness created, and all Indebtedness assumed, by the Borrower or
any of its Subsidiaries in connection with such Permitted Acquisition,
including, without limitation, the Adjusted Earn-Out , and (c) the deferred
portion of the purchase price or any other costs paid by the Borrower or any of
its Subsidiaries in connection with such Permitted Acquisition, including, but
not limited to, consulting agreements and non-compete agreements.


          “Adjusted Earn-Out” means, with respect to any Permitted Acquisition,
the percentage set forth below of the maximum amount of any purchase price to be
paid pursuant to any “earn-out” provision contained in the applicable purchase
agreements related to such Permitted Acquisition:


               Earn Out Term Percentage                 Two years or less 50%
                More than 2 years but less than 4 years 33%                 4
years or more 25%


          For purposes of this definition, “earn-out term” shall mean the length
of time over which the “earn-out” may be paid pursuant to the relevant purchase
agreements.


          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.


          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.


          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.


          “Affiliate”means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Base CD Rate
in effect on such day plus 1% and (c) the Federal Funds Effective Rate in effect
on such day plus ½ of 1%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.


          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.


          “Applicable Rate” means, for any day, with respect to any Eurodollar
Loan, Fed Funds Loan or ABR Loan, or with respect to Unused Fees, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “Fed Funds Spread”, “ABR Spread” or “Unused Fee Rate”, as
the case may be, opposite the applicable ratio:


RATIO OF CONSOLIDATED DEBT TO
CONSOLIDATED EBITDA EURO
DOLLAR
 SPREAD FED FUNDS
 SPREAD ABR SPREAD UNUSED FEE RATE Equal to or less than 1.00:1.00 1.50% 1.50%
.50% .375% Equal to or less than 1.50:1.00 but
greater than 1.00:1.00 1.75% 1.75% .75% .375% Equal to or less than 2.00:1.00
but
greater than 1.50:1.00 2.00% 2.00% 1.00% .50% Equal to or greater than 2.00:1.00
2.25% 2.25% 1.25% .50%


The Applicable Rate will be reset quarterly five Business Days after receipt by
the Administrative Agent and the Lenders of the consolidated financial
statements of the Borrower for the fiscal quarter or year then ended, together
with a certificate of a Financial Officer of the Company certifying the ratio of
Consolidated Debt to Consolidated EBITDA and setting forth the calculation
thereof in detail; provided, however, if any such financial statement and
certificate are not received by the Administrative Agent and the Lenders within
the time periods required pursuant to Section 5.01, as the case may be, the
Applicable Rate will be set or reset to a rate determined based on a ratio of
Consolidated Debt to Consolidated EBITDA of greater than or equal to 2.00:1.00
from the date such financial statement and certificate were due until the date
which is five Business Days following the receipt by the Administrative Agent
and the Lenders of such financial statement and certificate, and provided,
further, that the Lenders shall not in any way be deemed to have waived any
Default or Event of Default, including, without limitation, an Event of Default
resulting from the failure of the Company to comply with Section 6.12 of this
Agreement, or any rights or remedies hereunder or under any other Loan Document
in connection with the foregoing proviso. Notwithstanding the foregoing, until
receipt of such financial statements and certificate for the fiscal year ending
June 30, 2005, the Applicable Rate for (i) Eurodollar Loans shall be 1.75% per
annum, (ii) ABR Loans shall be .75% per annum, (iii) Fed Funds Loans shall be
1.75% per annum, and (iv) Unused Fees shall be .375% per annum. During the
occurrence and continuance of an Event of Default, no downward adjustment, and
only upward adjustments, shall be made to the Applicable Rate.

        “Assessment Rate” means, for any day, the annual assessment rate in
effect on such day that is payable by a member of the Bank Insurance Fund
classified as “well-capitalized” and within supervisory subgroup “B” (or a
comparable successor risk classification) within the meaning of 12 C.F.R.
Part 327 (or any successor provision) to the Federal Deposit Insurance
Corporation for insurance by such Corporation of time deposits made in Dollars
at the offices of such member in the United States; provided that if, as a
result of any change in any law, rule or regulation, it is no longer possible to
determine the Assessment Rate as aforesaid, then the Assessment Rate shall be
such annual rate as shall be determined by the Administrative Agent to be
representative of the cost of such insurance to the Lenders.

        “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A attached hereto or any other form approved by the Administrative
Agent.

        “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

        “Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.

        “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

        “Borrower” means National Medical Health Card Systems, Inc., a Delaware
corporation.

        “Borrowing” means (a) Revolving Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, or (b) a Swingline Loan.

        “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.

        “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

        “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

        “Change in Control” means (a) (i) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 20% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower and
(ii) the failure of New Mountain Partners, L.P. to own directly the largest
percentage of the issued and outstanding Equity Interests of the Borrower on a
fully diluted basis; (b) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) the acquisition after the date
hereof of direct or indirect Control of the Borrower by any Person or group
other than an Affiliate of (i) New Mountain Partners, L.P. or (ii) New Mountain
Affiliated Investors LLC.

        “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

        “Class” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.

        “Closing Date” means January 28, 2005.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

        “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $65,000,000.

        “Consolidated Capital Expenditures” means, for any period, to the extent
capitalized, the sum of all expenditures by the Borrower and its Subsidiaries on
a consolidated basis, in respect of the purchase or acquisition of any fixed or
capital assets, including, without limitation, Capital Lease Obligations,
determined in accordance with GAAP applied on a consistent basis.

        “Consolidated Debt” means (i) indebtedness or liability for borrowed
money; (ii) the deferred purchase price of property (excluding trade obligations
but including earn-out obligations reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries); (iii) obligations as a lessee under
capital leases; and (iv) obligations to reimburse a letter of credit issuer for
draws under letters of credit.

        “Consolidated Debt to Consolidated EBITDA Ratio” means, for any period,
the ratio of (i) Consolidated Debt (as of the last day of such period) to (ii)
Consolidated EBITDA for such period. The Consolidated Debt to Consolidated
EBITDA ratio shall be measured and tested at the end of each fiscal quarter and,
in the case of Consolidated EBITDA, for a period covering the four (4) fiscal
quarters then ended.

        “Consolidated EBITDA” means the sum of (i) net income plus (ii) interest
expense plus (iii) income tax expense plus (iv) depreciation and amortization
expense, plus (v) non-cash extraordinary losses, minus interest income and
extraordinary gains. Each of the foregoing categories shall be calculated on a
consolidated basis for the Borrower and its Subsidiaries in accordance with GAAP
and measured (without duplication) over the four fiscal quarters immediately
preceding the date of calculation thereof. For purposes of calculating
Consolidated EBITDA, the Borrower shall give pro forma effect to each Permitted
Acquisition as if such Permitted Acquisition had occurred on the first day of
the four consecutive fiscal quarter period for which such calculation is being
made (including cost savings to the extent such cost savings would be permitted
to be reflected in pro forma financial information complying with the
requirements of GAAP and Article XI of Regulation S-X under the Securities Act
of 1933, as amended, as interpreted by the Staff of the Securities and Exchange
Commission, and as certified by a Financial Officer).

        “Consolidated Fixed Charge Ratio” means the ratio of (1) Consolidated
EBITDA minus Consolidated Unfunded Capital Expenditures to (2) the sum of (a)
the current portion of Consolidated Debt, including cash “earn-out” payments
made by the Borrower and its Subsidiaries in the twelve (12) months preceding
the date of calculation, plus (b) interest expense plus (c) dividends plus (d)
cash taxes paid by the Borrower and its Subsidiaries. Each of the foregoing
categories shall be measured on a consolidated basis for the Borrower and its
Subsidiaries and shall calculated in accordance with GAAP. The Consolidated
Fixed Charge Coverage Ratio shall be tested quarterly, measured for the four (4)
fiscal quarters then ended, except for the current portion of Consolidated Debt,
which shall each be measured for the next succeeding four (4) fiscal quarters.

        “Consolidated Net Worth” means the excess of (i) Consolidated Total
Assets, minus (ii) Consolidated Total Liabilities.

        “Consolidated Total Assets” means the aggregate net book value of the
assets of the Borrower and its Subsidiaries, after all appropriate adjustments
in accordance with GAAP (including without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization and excluding the
amount of any write-up or revaluation of any asset), computed and consolidated
in accordance with GAAP.

        “Consolidated Total Liabilities” means all of the liabilities of the
Borrower and its Subsidiaries including all items which, in accordance with GAAP
would be included on the liability side of the balance sheet (other than capital
stock, Series A Preferred, treasury stock, capital surplus and retained
earnings) computed and consolidated in accordance with GAAP.

        “Consolidated Unfunded Capital Expenditures” means Consolidated Capital
Expenditures financed other than through the incurrence of Indebtedness.

        “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

        “Corporate Guaranty” means the Corporate Guaranty, in the form attached
hereto as Exhibit C, to be executed and delivered on the date hereof by each
Material Subsidiary existing on the date hereof and, thereafter, by each other
Subsidiary required to deliver a Corporate Guaranty in accordance with Section
5.09 or Section 5.10.

        “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

        “Dollars” or “$” refers to lawful money of the United States of America.

        “Effective Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).

        “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

        “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

        “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from a plan administrator of any written notice of intent to terminate any Plan
or Plans pursuant to Section 4041(a)(2) of ERISA or the institution of
proceeding by the PBGC to terminate a Plan pursuant to Section 4042 of ERISA or
to appoint a trustee to administer any Plan; (f) the incurrence by the Borrower
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any written notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any written
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

        “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

        “Event of Default” has the meaning assigned to such term in Article VII.

        “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income, net receipts or capital by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender (i) at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), (ii)
that is attributable to such Foreign Lender’s failure to comply with Section
2.17(e) for any reason, (iii) if such Foreign Lender shall have delivered to the
Borrower documentation required to be delivered pursuant to Section 2.17(e), and
such Foreign Lender shall not at any time be entitled to complete exemption from
deduction or withholding of tax in respect of payments by the Borrower hereunder
for any reason other than a Change in Law after the date of delivery of such
documentation or (iv) if such Foreign Lender is treated as a “conduit entity”
within the meaning of U.S. Treasury Regulations Section 1.881-3 or any
subsequent provision, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

        “Existing Indebtedness” means all loans and other obligations of the
Borrower arising under the HFG Credit Agreement.

        “Fed Funds” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Federal Funds Effective Rate.

        “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. Any change in the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change.

        “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

        “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located or is otherwise a
“foreign person” within the meaning of U.S. Treasury Regulations Section
1.1441-1(c)(2). For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

        “GAAP” means generally accepted accounting principles in the United
States of America.

        “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

        “Guarantor” means each Subsidiary who has executed a Corporate Guaranty.

        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        “HFG Credit Agreement” means the Loan and Security Agreement, dated as
of January 29, 2002 between NMHC Funding LLC and HFG Healthco-4, LLC.

        “Increased Commitment Date” shall have the meaning set forth in Section
2.04.

        “Increasing Lender” means any Lender which increases its Commitment
pursuant to Section 2.04.

        “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

        “Indemnified Taxes” means Taxes other than Excluded Taxes.

        “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.

        “Information Memorandum” means the Confidential Information Memorandum
dated December 17, 2004 relating to the Borrower and the Transactions.

        “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.

        “Interest Payment Date” means (a) with respect to any ABR Loan or Fed
Funds Loan (other than a Swingline Loan), the last day of each March, June,
September and December, (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

        “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending 14 days thereafter,
or on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as the Borrower may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

        “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing Bank
reasonably acceptable to the Borrower, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

        “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

        “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

        “Lead Arranger” means J.P. Morgan Securities Inc.

        “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

        “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

        “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

        “Loan Documents” mean, collectively, this Agreement, each Corporate
Guaranty, each Pledge Agreement, each Security Agreement, each Trademark
Security Agreement and each other agreement delivered pursuant hereto or
thereto.

        “Loans” mean the loans made by the Lenders to the Borrower pursuant to
this Agreement.

        “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, prospects or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) the
validity or enforceability against the Borrower or any Guarantor of its
obligations under this Agreement or any other Loan Document, or (c) the rights
of, or remedies available to, the Administrative Agent or the Lenders under this
Agreement or any other Loan Document.

        “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $2,500,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

        “Material Sponsor Contracts” mean the most significant “sponsor
contracts” of the Borrower and its Subsidiaries (as determined by reference to
annual sales); provided that the aggregate revenue generated by such contracts
shall not be less than fifty percent (50%) of the total annual gross revenue of
the Borrower and its Subsidiaries on a consolidated basis and which in any event
shall include at least the ten (10) most significant “sponsor contracts”, all as
more particularly described on Schedule 3.15 as amended from time to time.

        “Material Subsidiary” means, collectively, NMHCRX Mail Order, Inc., a
Delaware corporation, Integrail Inc., a Delaware corporation, NMHC Funding, LLC,
a Delaware limited liability company, NMHCRX, Inc., a Delaware corporation,
Inteq Corp., a Delaware corporation, Inteq TX Corp., a Texas corporation, Inteq
PBM, L.P., a Texas limited partnership, Portland Professional Pharmacy Inc., a
Maine corporation, Portland Professional Pharmacy Associates Inc., a Maine
corporation, Specialty Pharmacy Care, Inc., a New York corporation, Centrus
Corporation, a Delaware corporation, National Medical Health Card IPA, Inc., a
New York corporation, NMHCRX Contracts, Inc., a Delaware corporation, Pharmacy
Associates, Inc., an Arkansas corporation, Interchange PMP, Inc., an Oklahoma
corporation, each other Subsidiary of the Borrower at any time having total
assets and/or annual gross revenues in excess of $250,000, and each other
Subsidiary of the Borrower who, from time to time after the date hereof, is
required to execute a Guaranty and Security Agreement in accordance with Section
5.10.

        “Maturity Date” means January 27, 2010.

     “Moody’s” means Moody’s Investors Service, Inc.

        “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
contributes (or has an obligation to contribute).

        “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

        “Participant” has the meaning set forth in Section 9.04.

        “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

        “Permitted Acquisition” means any acquisition (whether by merger or
otherwise) by the Borrower or any Subsidiary of the Borrower of 100% of the
outstanding capital stock, membership interest, partnership interest or other
similar ownership interest of a Person which is engaged in a line of business
similar to the business of the Borrower, or such Subsidiary or the purchase of
all or substantially all of the assets owned by such Person; provided that (a)
with respect to such Person which is the subject of an acquisition, such
acquisition has been (i) approved by the board of directors or other appropriate
governing body of such Person, and/or (ii) agreed to by the requisite
shareholders, members, partners or owners of such Person, as required under
applicable law or by the certificate of incorporation and by-laws or other
organizational documents of such Person; (b) no Default or Event of Default
shall have occurred and be continuing or would result after giving effect to
such acquisition; and (c) such acquisition is undertaken in accordance with all
applicable requirements of law; and provided, further, that if the consideration
to be paid in connection with such acquisition includes an “earn-out,” the
applicable purchase agreement related to such acquisition includes a maximum
dollar amount that may be payable pursuant to the “earn-out” provisions.

      “Permitted Encumbrances” means:

    (a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

    (b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

    (c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

    (d)        deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

    (e)        judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

    (f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

      “Permitted Investments” means:

    (a)        direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

    (b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

    (c)        investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

    (d)        fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

    (e)        money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

        “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

        “Pledge Agreement” means the Pledge Agreement, in the form attached
hereto as Exhibit D, to be executed and delivered by (a) the Borrower, with
respect to each Material Subsidiary of the Borrower in which it holds the Equity
Interests of such Subsidiary directly, and (b) each Subsidiary of the Borrower
which owns directly the Equity Interests of any other Material Subsidiary.

        “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

        “Register” has the meaning set forth in Section 9.04.

        “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

        “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.

        “Responsible Officer” means the Chief Executive Officer, President,
Chief Information Officer, Vice President — Human Resources, General Counsel or
any Financial Officer of the Borrower, the President of NMHCRX Mail Order, Inc.
and Ascend Specialty Pharmacy Services, Inc. and any executive officer of the
Borrower or any Subsidiary of the Borrower that reports directly to the
President and/or Chief Executive Officer of the Borrower.

        “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.

        “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

        “Revolving Loan” means a Loan made pursuant to Section 2.03.

      “S&P” means Standard & Poor’s.

        “Security Agreement” means the Security Agreement in the form attached
hereto as Exhibit E to be executed and delivered on the date hereof by the
Borrower and each Material Subsidiary existing on the date hereof and,
thereafter, by each other Subsidiary required to deliver a Security Agreement in
accordance with Section 5.09 or Section 5.10.

        “Security Documents” mean, collectively, each Corporate Guaranty, each
Pledge Agreement, each Security Agreement, each Trademark Security Agreement and
each other collateral security document delivered to the Administrative Agent
hereunder.

        “Series A Preferred” means the Borrower’s Series A Convertible Preferred
Stock existing on the date hereof.

        “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable non-personal time deposits in
Dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

        “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

        “Subsidiary” means any subsidiary of the Borrower.

        “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

        “Swingline Exposure” means, at any time, the aggregate principal amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

        “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

        “Swingline Loan” means a Loan made pursuant to Section 2.05.

        “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        “Three-Month Secondary CD Rate” means, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day is not a Business Day, the next preceding Business Day) by
the Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

        “Trademark Security Agreement” shall mean the Trademark Security
Agreement substantially in the form attached hereto as Exhibit F to be executed
and delivered on the Closing Date by the Borrower and each Guarantor party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

        “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the execution, delivery and performance by the
Borrower and the Guarantors of each other Loan Document to which it is a party,
the borrowing of Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

        “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Federal
Funds Effective Rate or the Alternate Base Rate.

        “Unencumbered Subsidiaries” means those Subsidiaries of the Borrower
which have not executed a Guaranty and Security Agreement and whose Equity
Interests have not been pledged pursuant to a Pledge Agreement.

        “Uniform Commercial Code” means the Uniform Commercial Code as in effect
in the State of New York.

        “Unused Fees” means the fees payable by the Borrower pursuant to Section
2.12(a).

        “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


ARTICLE II


THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.


SECTION 2.02. LOANS AND BORROWINGS.

(a)     Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)     Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans, Fed Funds Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be a Fed Funds Loan.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c)     At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,500,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,500,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). At
the time that each Fed Funds Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $50,000 and not less than
$750,000. Each Swingline Loan shall be in an amount that is an integral multiple
of $50,000 and not less than $250,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that (i) there shall not at
any time be more than a total of ten (10) Eurodollar Revolving Borrowings
outstanding and (ii) the aggregate principal amount of Fed Funds Loans
outstanding at any time shall not exceed $20,000,000.

(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing, (b) in the case of a Fed Funds Borrowing, not later than 11:00 a.m.,
New York City time on the date of the proposed Borrowing, or (c) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)     the aggregate amount of the requested Borrowing;

(ii)     the date of such Borrowing, which shall be a Business Day;

(iii)     whether such Borrowing is to be an ABR Borrowing, Fed Funds Borrowing
or a Eurodollar Borrowing;

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)     the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


SECTION 2.04. INCREASE IN COMMITMENTS.

(a)     Subject to the terms and conditions of this Section 2.04, the Borrower
shall have the right at any time and from time to time to increase the aggregate
amount of the Lenders’ Commitments hereunder by an amount which is less than or
equal to $35,000,000 in the aggregate by (i) requesting that one or more Lenders
(which request may be agreed to or declined by such Lender in its sole
discretion) increase its respective Commitment or (ii) by adding to this
Agreement one or more additional financial institutions as a Lender; provided,
however, that each such additional financial institution shall be reasonably
acceptable to the Administrative Agent. An increase in the aggregate amount of
the Lenders’ Commitments shall be effectuated pursuant to an agreement with an
Increasing Lender or Additional Lender, as applicable, in form and substance
satisfactory to the Borrower and the Administrative Agent pursuant to which (x)
in the case of an Additional Lender, such Additional Lender shall undertake a
Commitment, which Commitment shall be in an amount at least equal to $5,000,000
or any integral multiple of $1,000,000 in excess thereof, and shall agree to be
bound as a Lender under the terms and conditions of this Agreement and the other
Loan Documents, and (y) in the case of an Increasing Lender, such Increasing
Lender shall increase its Commitment, which increase in its Commitment shall be
at least equal to $5,000,000 or in integral multiple of $1,000,000 in excess
thereof. Upon the effectiveness of any such agreement and its acceptance by the
Administrative Agent (the date of any such effectiveness and acceptance, an
“Increased Commitment Date”), with respect to an Additional Lender, such
Additional Lender shall thereupon become a “Lender” for all purposes of this
Agreement with a Commitment in the amount set forth in such agreement and, with
respect to an Increasing Lender, such Increasing Lender shall thereupon have a
Commitment in the amount set forth in such agreement, and this Agreement
(including Schedule 2.01) shall be deemed amended to the extent, but only to the
extent, necessary to reflect, as applicable, the addition of an Additional
Lender or the increase of the Commitment of such Increasing Lender.

(b)     Any requested increase in the aggregate amount of the Lenders’
Commitments pursuant to Section 2.04(a) shall not be effective unless:

(i)     the Borrower shall have given the Administrative Agent notice of such
proposed increase at least 15 Business Days prior to the proposed Increased
Commitment Date;

(ii)     no Default or Event of Default shall have occurred and be continuing as
of the date of the notice referred to in the foregoing clause (i) or on the
Increased Commitment Date; and

(iii)     the representations and warranties of the Borrower in Article III
hereof and of the Guarantors in the Corporate Guaranty shall be true and correct
on and as of the date of the notice referred to in clause (i) and on and as of
the Increased Commitment Date with the same effect as if made on and as of such
notice date or Increased Commitment Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).

Each notice given by the Borrower pursuant to subsection 2.04(b)(i) shall
constitute a representation and warranty by the Borrower hereunder, as of the
date of each such notice and as of each Increased Commitment Date, and after
giving effect to the increase in the total Commitments effective thereon, that
the conditions in this subsection 2.04(b) are satisfied.

(c)     Effective on each Increased Commitment Date, after giving effect to the
increase in the Commitments effective thereon, (i) the amount of each Lender’s
risk participation in all outstanding Letters of Credit shall be deemed to be
automatically increased or decreased, as applicable, to reflect any changes in
such Lender’s Applicable Percentage and (ii) the amount of the Revolving Loans
then outstanding and held by each Lender shall be adjusted to reflect any
changes in such Lender’s Applicable Percentage. Each Lender having Revolving
Loans then outstanding and whose Applicable Percentage has been decreased as a
result of the increase in the total Commitments shall be deemed to have
assigned, without recourse, such portion of such Revolving Loans as shall be
necessary to effectuate such adjustment to the Additional Lenders and Increasing
Lenders. Each Additional Lender and Increasing Lender shall (x) be deemed to
have assumed such portion of such Revolving Loans and (y) fund on the Increased
Commitment Date such assumed amounts to the Administrative Agent for the account
of the assigning Lender in accordance with the provisions hereof.

(d)     The Administrative Agent shall promptly notify the Lenders and the
Borrower of any increase in the total Commitments under this Section 2.04 and of
each Lender’s Applicable Percentage after giving effect to any such increase.

(e)     The Borrower agrees to execute such other documents as the
Administrative Agent shall deem necessary and appropriate to give effect to this
Section 2.04.


SECTION 2.05. SWINGLINE LOANS.

(a)     Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b)     To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c)     The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.


SECTION 2.06. LETTERS OF CREDIT.

(a)     General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $5,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Commitments.

(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f)     Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g)     Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)     Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i)     Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement as hereinafter provided. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.


SECTION 2.07. FUNDING OF BORROWINGS.

(a)     Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by (i)
12:00 noon, New York City time with respect to Eurodollar Loans and ABR Loans
and (ii) 3:00 p.m., New York City time with respect to Fed Funds Loans, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
Melville, New York and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans (but without duplication of interest calculable on such
amount pursuant to Section 2.13; provided that nothing herein shall prohibit the
application of Section 2.13(d) to such amount). If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.


SECTION 2.08. INTEREST ELECTIONS.

(a)     Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)     whether the resulting Borrowing is to be an ABR Borrowing, Fed Funds
Borrowing or a Eurodollar Borrowing; and

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and, if
applicable, of such Lender’s portion of each resulting Borrowing.

(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.


SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS.

(a)     Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)     The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(c)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.


SECTION 2.10. REPAYMENT OF LOANS; EVIDENCE OF DEBT.

(a)     The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)     The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.11. PREPAYMENT OF LOANS.

(a)     The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b)     The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment, (iii) in the case of
prepayment of a Fed Funds Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment, or (iv) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.


SECTION 2.12. FEES.

(a)     The Borrower agrees to pay to the Administrative Agent for the account
of each Lender an unused fee, which shall accrue at the Applicable Rate (as set
forth under the caption “Unused Fee Rate” opposite the applicable ratio) on the
average daily unused amount of the Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Commitment terminates; provided that, if such Lender continues to have any LC
Exposure (excluding such Lender’s portion of all un-reimbursed LC Disbursements)
after its Commitment terminates, then such unused fee shall continue to accrue
on the average daily amount of such Lender’s LC Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any LC Exposure. Accrued Unused Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any Unused Fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All Unused Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b)     The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of Unused
Fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.


SECTION 2.13. INTEREST.

(a)     The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)     The Loans comprising each Fed Funds Borrowing shall bear interest at the
Federal Funds Effective Rate plus the Applicable Rate.

(d)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or Fed Funds Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.


SECTION 2.15. INCREASED COSTS.

(a)     If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)     impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b)     If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


SECTION 2.17. TAXES.

(a)     Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)     In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)     The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error. Notwithstanding
anything to the contrary in this Section 2.17, the Borrower shall not be
obligated to indemnify any Administrative Agent, Lender or Issuing Bank for any
penalties, interest or expenses accruing on such Indemnified Taxes or Other
Taxes from the date 180 days after the receipt by such Administrative Agent,
Lender or Issuing Bank of written notice of the assertion of such Indemnified
Taxes or Other Taxes to the extent demand has not been made therefore prior the
expiration of such time.

(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)     Each Foreign Lender, on or before the date such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or at such other
time or times prescribed by applicable law, shall deliver to the Borrower (with
a copy to the Administrative Agent) properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit payments under this Agreement to be made without
withholding. Each Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered forms or documentation to the
Borrower (or any other form of documentation adopted by the taxing authorities
of the applicable jurisdiction for such purpose). Unless the Borrower has
received forms or other documents reasonably satisfactory to it indicating that
payments hereunder are not subject to withholding tax, the Borrower shall
withhold taxes from such payments at the applicable statutory rate in the case
of payments to or for any Foreign Lender.

(f)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.


SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.

(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 131 South Dearborn Avenue, 5th Floor, Chicago, Illinois 60603,
Attn: Client Services Associate – National Medical Health Card Systems, Inc.,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(f)     The Administrative Agent shall pay all moneys collected or received
pursuant to the Security Documents, after deducting all reasonable out-of-pocket
costs and expenses of collection (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by it in connection therewith, to the
Lenders pro rata in accordance with the aggregate obligations then due and
payable to each of them arising under this Agreement or any other Loan Document,
and any balance of such proceeds remaining after payment in full of all such
obligations shall be paid to the Borrower or the appropriate Guarantor, as
applicable, or to whomever may be lawfully entitled to receive the same.


SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

(a)     If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)     If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action. This Agreement,
and the other Loan Documents to which the Borrower and each Guarantor is a
party, have been duly executed and delivered by the Borrower and such Guarantor,
as applicable, and constitutes a legal, valid and binding obligation of the
Borrower and such Guarantor, as the case may be, enforceable against the
Borrower and such Guarantor, as the case may be, in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.


SECTION 3.04. FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.

(a)     The Borrower has heretofore furnished to the Administrative Agent and
each Lender its (i) audited consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal year ended June 30,
2004, audited and reported on by Ernst & Young, independent public accountants,
and (ii) unaudited consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal quarter and the
portion of the fiscal year ended September 30, 2004, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b)     Since June 30, 2004, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.


SECTION 3.05. PROPERTIES; PERMITS AND LICENSES.

(a)     Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b)     Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)     Each of the Borrower and its Subsidiaries have all permits, licenses,
certifications, authorizations and approvals required for it lawfully to own and
operate their respective businesses, except those the failure of which to have
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


SECTION 3.06. LITIGATION AND ENVIRONMENTAL MATTERS.

(a)     Except for the Disclosed Matters, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement, any other Loan Document or the Transactions.

(b)     Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

Section 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

Section 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $2,500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,500,000 the fair
market value of the assets of all such underfunded Plans.

Section 3.11. Federal Reserve Regulations.     (a)        Neither the Borrower
nor any Guarantor is engaged principally in, nor has as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying any “margin stock” (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System of the United States, as amended from
time to time).

    (b)        No part of the proceeds of any Loan or Borrowing and no other
extension of credit hereunder will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (i) to purchase or to carry
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock, or to refund indebtedness originally incurred for such
purposes, or (ii) for any purpose which violates or is inconsistent with the
provisions of Regulation T,U, or X of the Board of Governors of the Federal
Reserve System.

Section 3.12. Subsidiaries. Attached hereto as Schedule 3.12 is a true and
complete list of all Subsidiaries of the Borrower existing on the Closing Date,
showing as to each such Subsidiary, its name, the jurisdiction of incorporation
or formation and the ownership of each such Subsidiary (including the percentage
of the ownership interest held by each such entity).

Section 3.13. Security Documents. Each Security Document executed by the
Borrower and the Guarantors, except to the extent not constituting a breach of,
or default under, Section 6.13 or clause (o) of Article VII, constitutes a valid
and continuing lien on and security interest in the collateral referred to in
such Security Documents in favor of the Administrative Agent for the ratable
benefit of the Lenders, prior to all Liens, claims and right of all Persons,
other than Permitted Liens, and shall be enforceable as such against all other
Persons.

Section 3.14. Labor Disputes and Acts of God. Neither the business nor the
properties of the Borrower or any Subsidiary of the Borrower are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), which could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.15. Material Sponsor Contracts. Attached hereto as Schedule 3.15 is a
true and complete list of all Material Sponsor Contracts as of the Closing Date,
including, for each such contract, the name of the sponsor, the inception date
of the contract and the maturity date of the contract.

Section 3.16. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. For
purposes of this provision, disclosures made by the Borrower in filings with the
Securities and Exchange Commission prior to the Closing Date which are publicly
available shall be deemed to have been disclosed to the Lenders hereunder.

Section 3.17. Unencumbered Subsidiaries. The total assets and/or annual gross
revenues of each Unencumbered Subsidiary, individually, or in the aggregate with
all other Unencumbered Subsidiaries, does not exceed $250,000.

Section 3.18. Prior Indebtedness. There are no obligations of any nature or kind
owing to (i) Bankers/Softech/Mid-States, a Division of EAB Leasing Corp., (ii)
Mediclaim, Inc., (iii) J.P. Morgan Leasing Inc., or (iv) J.E. Goold, Div. of
Bindley Western Industries, Inc.

ARTICLE IV


CONDITIONS

Section 4.01. Closing Date. Each of the following conditions shall be satisfied
(or waived in accordance with Section 9.02) on or before the Closing Date:

(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b)     The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of each Security Document signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
such Security Document) that such party has signed a counterpart of each
Security Document to which it is a party.

(c)     The Administrative Agent (or its counsel) shall have received financing
statements in proper form for filing under the Uniform Commercial Code in all
jurisdictions necessary or, in the opinion of the Administrative Agent,
desirable to perfect the security interests created by the Security Documents in
favor of the Administrative Agent for the ratable benefit of the Lenders.

(d)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of (i) Fulbright & Jaworski L.L.P., counsel for the Borrower and the
Guarantors, (ii) Jonathan Friedman, Esq., Vice President of Legal Affairs and
Corporate Secretary of the Borrower, and (iii) Iseman Cunningham Riester & Hyde,
LLP, special regulatory counsel for the Borrower and the Guarantors, covering
the opinions set forth in Exhibit B, and covering such other matters relating to
the Borrower and the Guarantors, this Agreement, the other Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests each such counsel to deliver such opinion.

(e)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Guarantors, the authorization of the Transactions, the incumbency of
officers, and any other legal matters relating to the Borrower and the
Guarantors, this Agreement, the other Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

(f)     The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.03.

(g)     The Administrative Agent and the Lead Arranger shall have received all
fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(h)     All governmental and third party consents and approvals necessary in
connection with the Transactions shall have been obtained (without the
imposition of any conditions that are not reasonably acceptable to the Required
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Required Lenders that imposes
materially adverse conditions upon the Transactions.

(i)     The Lenders shall have received and be satisfied with (i) the audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Closing Date and (ii) the unaudited interim
consolidated financial statements of the Borrower for each quarterly period
ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available.

(j)     The Lenders shall have received quarterly projected statements of income
and cash flows and projected balance sheets for each fiscal quarter through the
quarter ending June 30, 2005, together with annual projected statements of
income and cash flows and projected balance sheets for each year through June
30, 2009.

(k)     The Administrative Agent, for the benefit of the Lenders, shall have
received UCC, tax, judgment and lien searches evidencing that the Borrower’s and
each Guarantor’s assets are free and clear of all Liens except (i) Permitted
Liens and (ii) liens to be satisfied on the date hereof.

(l)     The Administrative Agent, or its agents, for the benefit of the Lenders,
shall have completed, and received results satisfactory to the Administrative
Agent and the Lenders of, an audit of the Borrower’s accounts receivable.

(m)     Except for the Disclosed Matters, there shall exist no action, suit,
investigation, litigation or proceeding affecting the Borrower or any Guarantor
pending or threatened before any court, governmental agency or arbiter that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(n)     There shall not have occurred any material adverse change in the
business, operations, properties, prospects or condition (financial or
otherwise) of the Borrower or of the Borrower and its Subsidiaries, taken as a
whole, since June 30, 2004.

(o)     The Administrative Agent shall have received a certificate or
certificates of insurance from an independent insurance broker or brokers
confirming the insurance required to be maintained pursuant to Section 5.05
hereof, and evidence that the Administrative Agent, for the benefit of the
Lenders, has been named loss payee or additional insured, as appropriate, with
respect to each such casualty and liability policy of insurance.

(p)     The Administrative Agent shall have received a landlord’s waiver and
agreement in form and substance satisfactory to the Administrative Agent
executed by the lessor of the Borrower’s premises located at 26 Harbor Park
Drive, Port Washington, New York 11050.


SECTION 4.02. EFFECTIVE DATE.

(a)     In addition to the satisfaction of the conditions set forth in Sections
4.01 and 4.03, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder is subject to the receipt by the
Administrative Agent prior to or concurrently with the extension of the initial
Loans of (i) evidence that the Existing Indebtedness has been paid in full and
that all commitments to make loans and other extensions of credit under the
agreements giving rise to such Existing Indebtedness have been terminated, and
(ii) a payoff letter from HFG Healthco-4, LLC with respect to all amounts due
and owing under the HFG Credit Agreement, together with UCC termination
statements with respect to all filings against the Borrower and the Guarantors,
which payoff letter shall include a statement that upon payment in full of the
amounts set forth therein, the commitments under the HFG Credit Agreement are
terminated and all liens securing the obligations thereunder are released.

(b)     The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the conditions set forth in Section 4.02(a) is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on or before January 28, 2005 (and, in the event such conditions
are not so satisfied or waived, the Commitments shall terminate at such time).

Section 4.03. Each Credit Event. In addition to the satisfaction of the
conditions set forth in Sections 4.01 and 4.02, the obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

(a)     The representations and warranties of the Borrower and each Guarantor
set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V


AFFIRMATIVE COVENANTS

        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a)     within 90 days after the end of each fiscal year of the Borrower, or
such earlier date on which the following is required to be filed with the
Securities and Exchange Commission, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)     within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, or such earlier date on which the following
is required to be filed with the Securities and Exchange Commission, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)     concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)     concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.12
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or, if applicable,
distributed by the Borrower to its shareholders generally, as the case may be;

(f)     promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;

(g)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; and

(h)     concurrently with any delivery of financial statements under clause
(a) or (b) above, a new Schedule 3.15 which is true and correct as of the end of
the fiscal quarter or year end for which deliveries under clause (a) or (b) are
being made.

For purposes of clause (a) and (b) above, the financial statements referred to
therein shall be deemed to have been delivered to the Administrative Agent and
the Lenders on the date on which such financial statements are posted on the
EDGAR system of the Securities and Exchange Commission.

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of a Responsible
Officer obtaining knowledge of any of the following:

(a)     the occurrence of any Default or the occurrence or existence of any
event or circumstance that in the reasonable judgment of the Borrower is likely
to become a Default, which notice shall include a written statement as to such
occurrence, specifying the nature thereof and the action (if any) which is
proposed to be taken with respect thereto;

(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000;

(d)     any information which indicates that any financial statements which are
the subject of any representation contained in this Agreement, or which are
furnished to the Administrative Agent or the Lenders pursuant to this Agreement,
fails to present fairly, as of the date thereof and for the period covered
thereby, the financial condition and results of operations purported to be
presented therein in accordance with GAAP and disclosing the nature thereof;

(e)     any other development, including, without limitation, any termination
(prior to the end of its stated term), material amendment, material supplement
or other material modification of, or default under, any Material Sponsor
Contract, that results in, or could reasonably be expected to result in, a
Material Adverse Effect; and

(f)     the passage of, or change to, any law, statute or regulation, or the
judicial interpretation of any existing law, statute or regulation, by any
Governmental Authority having jurisdiction over the Borrower or any of its
Subsidiaries, or any of their respective assets, which impairs, or could
reasonably be expected to impair, the ability of the Administrative Agent to
perfect or enforce the liens granted pursuant to the Security Documents or which
otherwise effects in any material respect the Borrower’s, or any Subsidiary’s,
ownership interest in any of the collateral in which the Administrative Agent
has been granted a lien pursuant to the Security Documents.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay all of its obligations, now or hereafter arising,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP (if any are so
required), consistently applied, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; and, at least once annually, and as often as required if an Event of
Default shall have occurred and be continuing, during normal business hours,
permit the Administrative Agent, or any agents or representatives thereof, to
conduct field audits of the Borrower’s and each Subsidiaries’ assets (including,
without limitation, reviews of accounts receivable, inventory, accounts payable,
taxes and insurance), the reasonable expense of which shall be paid by the
Borrower.

Section 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for Permitted Acquisitions and general corporate purposes of
the Borrower and the Guarantors. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

Section 5.09. Subsidiaries. Give the Administrative Agent prompt written notice
of the creation, establishment or acquisition, in any manner, of any Subsidiary
of the Borrower not existing on the date hereof. The Borrower shall cause each
Material Subsidiary to execute a Guaranty and a Security Agreement in favor of
the Administrative Agent, for the ratable benefit of Lenders, and the Borrower
or the Subsidiary, as applicable, which owns directly the Equity Interests of
such Subsidiary shall execute a Pledge Agreement, in each case, within fifteen
(15) days after the creation, establishment or acquisition of such Subsidiary
and in connection therewith shall deliver or cause to be delivered to the Lender
such proof of corporate or company action, incumbency of officers or managers,
opinions of counsel and other documents as are consistent with those delivered
as to each Guarantor pursuant to Section 4.01, or as the Lender may reasonably
request, each in form and substance reasonably satisfactory to the Lender.

Section 5.10. Additional Guarantors. Promptly following the representation and
warranty set forth in Section 3.17 failing to be true and correct, the Borrower
will deliver to the Administrative Agent (a) a Guaranty and Security Agreement
executed by that number of Unencumbered Subsidiaries as shall be necessary for
such representation and warranty to thereafter be true and correct (each an
“Additional Guarantor”), and (b) a Pledge Agreement, with respect to each such
Additional Guarantor, executed, as applicable, by the Borrower or the Subsidiary
of the Borrower which owns an Equity Interest in each such Additional Guarantor.

Section 5.11. Landlord Waivers. The Borrower will use its commercially
reasonable efforts to deliver to the Administrative Agent following the Closing
Date, a landlord’s waiver and agreement in form and substance reasonably
satisfactory to the Administrative Agent executed by each lessor of real
property leased by the Borrower or any Subsidiary of the Borrower, where books
and records are held or inventory or other assets having a present value in
excess of $250,000 is maintained, not otherwise delivered pursuant to Section
4.01(p); provided, that in no event shall the Borrower or any Subsidiary of the
Borrower be required to make any payment to a lessor in consideration of such
lessor’s execution and delivery of a landlord’s waiver.


ARTICLE VI


NEGATIVE COVENANTS

        Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)     Indebtedness created hereunder;

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c)     Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;

(d)     Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

(e)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $3,500,000 at any time outstanding;

(f)     Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(g)     other unsecured Indebtedness in an aggregate principal amount not
exceeding $1,000,000 at any time outstanding; and

(h)     “earn-out” obligations incurred in connection with Permitted
Acquisitions.

Section 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)     Permitted Encumbrances;

(b)     any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; and

(c)     Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary.


SECTION 6.03. FUNDAMENTAL CHANGES.

(a)     The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of any of
its assets, or any of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
(in the case of clauses (i) through (vi)) shall have occurred and be continuing
(i) the Borrower or any Guarantor may undertake a Permitted Acquisition,
(ii) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (iii) any Subsidiary of the Borrower may
merge into any Guarantor in a transaction in which the surviving entity is a
Guarantor, (iv) any Guarantor may sell, transfer, lease or otherwise dispose of
its assets to the Borrower or to another Guarantor, (v) the Borrower or any
Guarantor may sell, transfer, lease or otherwise dispose of its assets to any
Person in an arms-length transaction, provided the net proceeds of all such
sales, transfers, leases and dispositions does not exceed $5,000,000 in the
aggregate during the Availability Period, (vi) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary of the Borrower immediately prior to such
merger shall not be permitted unless also permitted by Section 6.04, and (vii)
the Borrower and its Subsidiaries may sell inventory in the ordinary course of
business.

(b)     The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a)     Permitted Investments;

(b)     investments by the Borrower existing on the date hereof in the capital
stock of its Subsidiaries and set forth on Schedule 6.04;

(c)     loans or advances made by the Borrower to any Guarantor and made by any
Guarantor to the Borrower or any other Guarantor;

(d)     Guarantees constituting Indebtedness permitted by Section 6.01; and

(e)     Permitted Acquisitions; provided that (i) the Adjusted Acquisition
Consideration for any single Permitted Acquisition shall not exceed $35,000,000,
(ii) the aggregate Acquisition Consideration paid for all Permitted Acquisitions
during the Availability Period shall not exceed $75,000,000, (iii) on or before
the tenth (10th) Business Day prior to the closing of any such acquisition, the
Borrower shall have delivered to the Administrative Agent notice of the proposed
acquisition, including the name of the Person which is the subject of an
acquisition, structure of the transaction and the purchase price and all other
consideration payable in connection therewith, and (iv) on or before (A) the
fifth (5th) Business Day prior to the closing of such proposed acquisition,
where the Acquisition Consideration is $10,000,000 or more, or (B) the fifteenth
(15th) day after the closing of such proposed acquisition, where the Acquisition
Consideration is less than $10,000,000, the Borrower shall have delivered to the
Administrative Agent:

    (1)        a pro forma balance sheet and income statements of the Borrower
and its Subsidiaries (after giving effect to the proposed Permitted Acquisition)
as of the then most recent fiscal quarter ended for which a financial statement
has been delivered in accordance with Section 5.01, together with a certificate
of a Financial Officer, in form and substance satisfactory to the Administrative
Agent, demonstrating that upon the consummation of such Permitted Acquisition,
the Borrower will be in compliance with the financial covenants contained in
Section 6.12, such evidence of compliance to be in form and substance reasonably
satisfactory to the Lenders;


    (2)        financial statements which shall include balance sheets, income
statements and statements of cash flows of the Person being acquired, (a) in the
same form and substance as those required to be delivered by the Borrower under
Section 5.01, to the extent such are available, or (b) if unavailable, in the
form relied upon by the Borrower in connection with such transaction, in each
case for the previous three (3) fiscal years, or, if less than three (3) years
are existing, for such for such shorter period of time as does exist;


    (3)        copies of the relevant purchase agreement, together with such
other additional documentation or information with respect to the proposed
acquisition as the Administrative Agent may reasonably require; and


    (4)        lien searches or other evidence satisfactory to the
Administrative Agent that the shares or other interest in the Person, or the
assets of the Person, which is the subject of the related Permitted Acquisition
are (or will be at closing) free and clear of all Liens, except those Liens
permitted pursuant to Section 6.02, including, without limitation, with respect
to the acquisition of shares or other equity interests, free of any restrictions
on transfer other than restrictions applicable to the sale of securities under
federal and state securities laws and regulations generally.


(f)     loans or advances made by the Borrower or any Guarantor to Persons
(other than the Borrower or a Guarantor) not to exceed $5,000,000 in the
aggregate at any time outstanding during the Availability Period; provided that
(i) such loans or advances are made to entities with which the Borrower or a
Guarantor is engaged in business on the date of such loan or advance, (ii) the
Borrower or the Guarantor, as applicable, receives a promissory note evidencing
each such loan or advance, and (iii) the Borrower or Guarantor, as applicable,
concurrently with its receipt of such note, assigns such note, and any
collateral security received to secure such note, to the Administrative Agent
for the ratable benefit of the Lenders to further secure their respective
obligations under this Agreement and the other Loan Documents.

Section 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

Section 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (d) scheduled (non-special) dividends with respect to the
Series A Preferred in the form of cash or, as required under the terms of such
Series A Preferred, additional shares of Series A Preferred.

Section 6.07. Transactions with Affiliates. Except as set forth on Schedule
6.07, the Borrower will not, and will not permit any of its Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
its wholly owned Subsidiaries not involving any other Affiliate, and (c) any
Restricted Payment permitted by Section 6.06.

Section 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

Section 6.09. Sale and Leaseback. The Borrower will not, and will not permit any
Subsidiary to, enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any property, whether real or personal,
used or useful in its business, whether now owned or hereafter acquired, if at
the time of such sale or disposition it intends to lease or otherwise acquire
the right to use or possess (except by purchase) such property or like property
for a substantially similar purpose, except for sale and leaseback arrangements
involving computer equipment having an aggregate value not in excess of
$1,500,000 at any time.

Section 6.10. Federal Reserve Regulations. The Borrower will not, and will not
permit any Subsidiary to, permit any Revolving Loan or the proceeds of any
Revolving Loan to be used for any purpose which violates or is inconsistent with
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

Section 6.11. Accounting Policies and Procedures. The Borrower will not, and
will not permit any Subsidiary to, permit any change in the accounting policies
and procedures of the Borrower or any of its Subsidiaries, including a change in
fiscal year, provided, however, that any policy or procedure required to be
changed by the Financial Accounting Standards Board (or other board or committee
thereof) in order to comply with Generally Accepted Accounting Principles may be
so changed.

Section 6.12. Financial Covenants. The Borrower will not permit:

(a)     Consolidated Net Worth to be less than the amount set forth below
opposite the end of the applicable fiscal quarter of the Borrower specified
below:

Fiscal Quarter Ending Amount March 31, 2005 $56,000,000 June 30, 2005 and the
last day of each fiscal
quarter thereafter Minimum Consolidated Net Worth
required as of the last day of the
then immediately preceding fiscal
quarter plus 50% of consolidated
net income for the fiscal quarter
then ended after giving effect to
the payment of dividends on the
Series A Preferred Stock.

(b)     The Consolidated Fixed Charge Ratio to be less than 1.25:1.00, measured
as of the end of each fiscal quarter of the Borrower.

(c)     The Consolidated Debt to Consolidated EBITDA Ratio to be more than
2.50:1.00, measured as of the end of each fiscal quarter of the Borrower.


SECTION 6.13. ENFORCEABLE RECEIVABLES.

(a)     Not more than (i) the greater of $1,500,000 or 1.5% of the accounts
receivable of the Borrower and its Subsidiaries, on a consolidated basis, during
the period from the Closing Date through July 31, 2005, and (ii) the greater of
$1,000,000 or 1.0% of the accounts receivable of the Borrower and its
Subsidiaries, on a consolidated basis, for the period of August 1, 2005 and
thereafter, arise under agreements in which (A) the Borrower or any Subsidiary
of the Borrower disclaims responsibility for forwarding payments to a “pharmacy
provider” or “member” (each a “Payee” and collectively, “Payees”) in the event
the other party to such agreement (the “Other Contract Party”) fails to make
payment to such Borrower or such Subsidiary with respect to a Payee’s claim, or
(B) the Other Contract Party acknowledges that it has sole financial
responsibility for the payment of claims to Payees for “covered services” until
such time as it has transmitted payment to the Borrower or a Subsidiary of the
Borrower, as the case may be (each such agreement hereinafter referred to as
“Agency Arrangements”).

(b)     Not more than five percent (5%) of the accounts receivable of the
Borrower and its Subsidiaries, on a consolidated basis, are (i) accounts
receivable in which the Administrative Agent, for the ratable benefit of the
Lenders, cannot obtain a perfected and/or enforceable security interest as
determined by the Administrative Agent on the basis of collateral audits of the
Borrower and/or its Subsidiaries, or (ii) accounts receivable arising under
Agency Arrangements.


ARTICLE VII


EVENTS OF DEFAULT

        If any of the following events (“Events of Default”) shall occur:

(a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;

(c)     any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

(d)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f)     [RESERVED];

(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i)     the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)     the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k)     one or more orders, judgments or decrees for the payment of money in an
aggregate amount in excess of $2,500,000, after application of all anticipated
insurance proceeds where the relevant insurance carrier has neither disclaimed
or challenged the coverage relating to the payment of such proceeds, or has
notified the Borrower or any Subsidiary of the Borrower of the possibility
thereof, shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
45 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l)     an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000 for all periods;

(m)     a Change in Control shall occur;

(n)     any material provision of any Loan Document shall for any reason cease
to be in full force and effect in accordance with its terms or the Borrower or
any Subsidiary shall so assert in writing; or

(o)     any of the Liens purported to be granted pursuant to any Security
Document shall fail or cease for any reason to be legal, valid and enforceable
liens on a “material portion” of the collateral purported to be covered thereby
or shall fail or cease to have the priority purported to be created thereby,
where, for purposes hereof, a “material portion” means collateral having a value
in excess of five percent (5%) of the consolidated total accounts receivable and
inventory of the Borrower, as reported on the asset side of the Borrower’s
consolidated balance sheet;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII


THE ADMINISTRATIVE AGENT

        Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

        The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

        The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

        Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


ARTICLE IX


MISCELLANEOUS

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below) or otherwise specifically set forth in this Agreement, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)     if to the Borrower, to it at 26 Harbor Park Drive, Port Washington, New
York 11050, Attention of Mr. Stuart Fleisher and Mr. Jonathan Friedman (Telecopy
No. (516) 605-6989), with a copy to Fulbright & Jaworski L.L.P., 666 Fifth
Avenue, New York, New York 11050, Attention of Steven I. Suzzan, Esq. (Telecopy
No. (212) 318-3400); provided that the failure to deliver such copy shall not
affect the effectiveness of the delivery of such notice or other communication
to the Borrower;

(ii)     if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Credit
Services Unit, 1 Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670,
Attention of Credit Assistant (Telecopy No. (312) 325-3122), with a copy to (x)
JPMorgan Chase Bank, N.A., 395 North Service Road, Melville, New York 11747,
Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184) and (y) Farrell
Fritz, P.C., One EAB Plaza, Uniondale, New York 11556, Attention of Robert C.
Creighton, Esq. (Telecopy No. (516) 227-0777); provided that the failure to
deliver a copy under (y) above shall not affect the effectiveness of the
delivery of such notice or other communication to the Administrative Agent;

(iii)     if to the Issuing Bank, to it at 395 North Service Road, Melville, New
York 11747, Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184);

(iv)     if to the Swingline Lender, to it at 395 North Service Road, Melville,
New York 11747, Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184); and

(v)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02. WAIVERS; AMENDMENTS.

(a)     No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) release any Guarantor from its
Corporate Guaranty, or limit any Guarantor’s liability with respect to its
Corporate Guaranty without the written consent of each Lender, (vii) consent to
the assignment or transfer by the Borrower or any Guarantor of any of its rights
or obligations under this Agreement or any other Loan Document to which it is a
party without the written consent of each Lender; or (viii) except as expressly
permitted pursuant to this Agreement or any other Loan Document, release any
collateral security granted to the Administrative Agent without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.


SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER.

(a)     The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement, the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)     The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e)     All amounts due under this Section shall be payable not later than seven
(7) days after written demand therefor.


SECTION 9.04. SUCCESSORS AND ASSIGNS.

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)     the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender or, if an Event of
Default has occurred and is continuing, any other assignee;

(B)     the Administrative Agent; and

(C)     the Issuing Bank.

(ii)     Assignments shall be subject to the following additional conditions:

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)     (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

    (ii)        A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto or otherwise increase the costs or reduce the benefits to the
Borrower.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Guarantors herein, in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement and the other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof and thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.


SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR
CHOICE OF LAW.

(b)     THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.


By: /S/
——————————————
NAME
TITLE


JPMORGAN CHASE, N.A., individually and as Administrative Agent,


By: /s/
——————————————
Stephen M. Zajac
Vice President


HSBC BANK USA


By: /s/
——————————————
NAME
TITLE


WACHOVIA BANK, N.A.


By: /s/
——————————————
NAME
TITLE
